Title: From George Washington to William Greene, 24 May 1781
From: Washington, George
To: Greene, William


                        
                            Sir
                            Weathersfield 24th May 1781.
                        
                        By the plan of operations settled between His Excellency the Count de Rochambeau and myself, the French Army,
                            except a Guard over Stores at providence, is to march as soon as circumstances will admit and form a junction with the
                            American upon the North River: But as it has been deemed of importance to keep possession of the valuable Works which have
                            been thrown up upon Rhode Island for the security of the Harbour and Road of Newport, I have stipulated to furnish 500
                            Militia for that service. The exact time at which the French Army will march cannot be fixed and consequently the Militia
                            cannot be called in by any certain day. I must therefore request that the first tour of duty which will probably be short
                            may be performed by Men intirely from the State of Rhode Island and that they may assemble whenever called for by the
                            Count de Rochambeau, from whom the Commanding Officer will take his orders as to the particular distribution of them to
                            the several posts. I shall in due time write to the State of Massachusetts to send a proper releif—I could wish that care
                            might be taken to make choice of an Officer of intelligence and spirit. I have the honor to be &c.

                        
                            P.S. As the deposit of French Stores at providence is extremely valuable it is hoped that every
                                assistance will be afforded by the Militia of the Country should the Enemy make any attempt to destroy them.
                        

                    